Citation Nr: 9926941	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  90-24 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. 1151 (West 1991 & 
Supp. 1999) for additional disability caused by hospital care 
in April 1981, and November to December 1981, at a Department 
of Veterans Affairs (VA) facility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION


In a decision dated in July 1997, the Board denied reopening 
a claim of entitlement to service connection for metastatic 
cancer of the right submandibular/submaxillary lymph node, 
claimed as secondary to exposure to ionizing radiation in 
service.  Such determination became final in the absence of 
receipt of any notice of appeal to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  See 38 U.S.C.A. 7104(b) (West 1991); 38 
C.F.R. § 20.1100 (1998).  Thus, the veteran's appeal on that 
matter terminated.

A review of the claims file reflects that the veteran has 
claimed lung damage, a left flank growth and non-malignant 
thyroid nodular disease as residual to radiation exposure.  
Such issues have not been adjudicated and are referred to the 
RO for action as appropriate.


REMAND

The veteran in this case has claimed entitlement to VA 
benefits based on disabilities resulting from exposure to 
ionizing radiation during his World War II service.  His 
direct claim specific to submandibular/submaxillary lymph 
node cancer has been denied in a final Board decision.  
Specific to the instant appeal, the veteran claims that, as a 
result of VA excision of a tumor from the floor of his mouth, 
and/or excision and follow-up radiation treatment for cancer 
of the submaxillary/submandibular lymph node, he developed 
additional disability, such as cancers of the lip, nose, 
colon lesions, limitations of tongue movement, mouth pain, 
and thyroid problems.  In connection with such claim, the 
Board requested an opinion from a panel of VA staff 
physicians with appropriate specialties to review the medical 
evidence of record in order to identify the 'necessary 
consequences' of the VA treatment in question.  Such review 
was requested subsequent to the RO's obtainment of 
outstanding VA and other records associated with the 
treatment in question.  The requested opinion is of record; 
however, such was provided prior to receipt of VA outpatient 
records associated with the veteran's treatment in April and 
November to December 1981, as well as prior to receipt of 
partial records of private radiation treatment related 
thereto.  Moreover, as pointed out by the veteran's 
representative, such opinion was offered by a sole physician, 
not a panel.  The veteran's representative cites Stegall v. 
West, 11 Vet. App. 268 (1998) and argues that remand is 
warranted to ensure compliance with the Board's July 1997 
remand.  

With regard to the above, the Board has reviewed both the 
recently received evidence and the obtained VA opinion.  Of 
note, and as noted by the VA physician, is the fact that the 
amount of radiation therapy the veteran received and details 
of radiation fields and port specifications were not made 
available prior to preparation of the requested opinion.  
Thus, although that physician opined that the radiation 
treatment appeared to be the correct course of action in the 
veteran's case, and that the disabilities associated 
therewith (a potentially increased risk a skin carcinomas; 
the development of other carcinomas/lesions; hypothyroidism; 
and stiffness/persistent edema in the head and/or neck) were 
within the range of expected side effects for correctly 
administered treatment, absent that physician's review of 
actual records of such radiation treatment such opinion 
appears to be offered based on incomplete information.  The 
Board further notes that although some records from the 
Memorial Mission Hospital pertinent to the radiation 
treatment in question have been obtained, more specific 
information as identified by the VA physician in May 1998, 
would be of value to this case.

The Board therefore concurs with the veteran's representative 
that remand to ensure that full records are available to and 
reviewed by (an) appropriate specialist(s) in conjunction 
with preparation of an opinion as to the appropriateness of 
VA treatment and whether any disabling residuals were other 
than within the scope of anticipated and/or necessary 
consequences of such treatment.

The Board further notes that appeals have not been perfected 
with respect to individual claims of entitlement to service 
connection for post-operative residuals of cancer of the 
dorsum of the nose, the left lower lip, the colon and the 
left abdomen.  Such claims appear to be based on argument of 
entitlement to direct service connection, as separate from 
the claim for residuals to VA treatment under 38 U.S.C.A. 
§ 1151 discussed herein.  In a rating decision dated in April 
1994, the RO denied service connection for post-operative 
residuals of cancer on the dorsum of the nose, an abscess of 
the left abdomen, squamous cell carcinoma of the left lower 
lip, colon cancer and adenomatous polyp of the colon.  Such 
rating was issued pursuant to directions in the Board's April 
1993 remand, noting the possible intertwined nature of such 
complaints as the "additional disability" claimed by the 
veteran under 1151.  In an informal hearing presentation 
dated in July 1994, the veteran's representative included 
mention of cancer/growths of the nose, lip, and colon, and 
also the left flank.  In a letter dated July 17, 1995, the RO 
notified the veteran of the April 1994 denials.  In August 
1995, the RO received a notice of disagreement with respect 
to lip cancer, nose cancer, colon disability, and, also what 
was stated to be an abscess of the left flank, presumably 
intended to reflect disagreement with the denial based on an 
abdominal abscess.  A statement of the case on those issues 
was first issued July 29, 1998, at which time the veteran was 
notified of the need to file his appeal within 60 days to 
prevent his claims from being closed.  On August 18, 1998, 
the RO received a VA Form 9 from the veteran; however, the 
issues identified therein were cancer of the neck, salivary 
gland and scar tissue of the lung.  The representative, in an 
October 28, 1998 memorandum, referenced issues of nose 
cancer, lip cancer, colon cancer and a left abdomen abscess.  
Such would not be timely pursuant to 38 C.F.R. 20.302 (1998).  
To the extent that the RO has included issues of service 
connection for post-operative residuals of cancer on the 
dorsum of the nose, an abscess of the left abdomen, squamous 
cell carcinoma of the left lower lip, colon cancer and 
adenomatous polyp of the colon, as denied by the RO on a 
direct basis, in the March 1999 supplemental statement of the 
case, and advised the veteran that a response was optional at 
that time, the Board notes that that document indicates that 
the above issues were "brought forward for historical 
purposes only."  However, the VA Form 646 dated in June 
1999, includes such, and, such have been certified for appeal 
as shown on Form 8.  The National representative did not 
include such issues in the July 20, 1999 written brief 
presentation.

To the extent that the veteran is claiming entitlement to 
direct service connection via 38 C.F.R. § 3.303 or 
presumptively under 38 C.F.R. §§ 3.307, 3.309, for the above, 
the Board notes that a timely substantive appeal is 
jurisdictional, Roy v. Brown, 5 Vet. App. 554 (1993), and 
absent such, the Board is thus without jurisdiction to 
address claims of entitlement.  See also 38 C.F.R. 20.200, 
20.202, 20.302 (1998).  Thus, remand for clarifying action by 
the RO is indicated with respect to those matters.

Accordingly, this case is remanded for the following:

1.  The RO should issue a supplemental 
statement of the case pertinent to the 
matters of entitlement to direct service 
connection for nose cancer, lip cancer, 
colon cancer and a left abdomen abscess, 
and advise the veteran of the necessity 
and time period within which to submit a 
timely appeal, VA Form 9.

2.  The RO should advise the veteran that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).

3.  The RO should make further attempts 
to obtain all records associated with 
radiation and follow-up treatment at 
Memorial Mission Hospital, as well as 
requesting narrative information in 
response to details referenced by the May 
1998 VA physician, i.e., the amount of 
radiation the veteran received, details 
of the radiation fields, and a 
description of the radiation port used to 
conduct such therapy.  The RO should, in 
any case, review the claims file to 
ensure that all VA records, and any other 
records identified as relevant to this 
case have been obtained, to the extent 
possible.

4.  The RO should return the entire 
claims file, to include all additionally 
received evidence, to the physician who 
prepared the VA opinion dated in 
May 1998.  That physician is requested to 
identify his medical specialty and state 
why opinions from additional specialists 
are not necessary in order to 
satisfactorily respond to the questions 
put forth by the Board in its July 1997 
remand.  If no additional opinion(s) 
is/are deemed necessary, that physician 
should review his past opinion and 
provide a statement/opinion in amendment 
based on consideration of the evidence 
received subsequently to preparation of 
such past opinion.  Otherwise, that 
physician is requested to prepare an 
opinion in conjunction with other 
indicated specialists in response to the 
questions asked by the Board.  The final 
opinion(s) should specifically comment on 
whether radiation or other treatment 
provided at or through a VA facility in 
April, November and December 1981, was 
appropriate to the veteran's condition, 
and whether such resulted in additional 
disability outside of the necessary 
consequences of such treatment.  The 
nature of any residuals in excess of the 
scope of such treatments should be set 
out in detail.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO is advised that where the 
remand orders of the Board or the Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  After any indicated 
corrective action has been completed, the 
RO should again review the record and re-
adjudicate the issue(s) on appeal.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


